PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tecrea Ltd
Application No. 16/246,224
Filed: 11 Jan 2019
For: METHODS


:
:
:
:	DECISION ON PETITION
:



This is a decision on the petition under 37 CFR 1.181, filed June 21, 2022, requesting withdrawal of the holding of abandonment in the above-identified application.

The petition under 37 CFR 1.181 is GRANTED.

The Office contended the application became abandoned on January 20, 2022 for failure to timely reply to the final Office action, mailed October 19, 2021, which set a three month period for reply, with extensions of time available under 37 CFR 1.136(a). No extension of time being obtained, and no reply being received, the Office considered the application abandoned on January 20, 2022. A Notice of Abandonment was mailed on June 3, 2022.

Petitioner asserts the October 19, 2021 final Office action was not received at the correspondence address of record.

Applicant’s representative is a participant in the Office’s E-Notification program, wherein applicant’s representative receives a once daily e-mail notification of all applications in which outgoing Office correspondence has been issued.  

A review of the record and Office databases indicates irregularities in the mailing of the October 19, 2021 final Office action. The cover sheet to the October 19, 2021 final Office action reveals that the delivery mode was “ELECTRONIC”. However, a review of the image file wrapper for the application reveals no email notification was sent to the email address of record. A review of the Patent Application Locating and Monitoring (“PALM”) System records for the application reveals there is no entry in Contents for the email notification of the October 19, 2021 final Office action. Applicant’s representative has also provided docket records and the Office email sent on October 19, 2021 to substantiate the claim that notification of the October 19, 2021 final Office action was not received. It appears applicant did not receive notification that the October 19, 2021 final Office action was available for viewing.  

In view of the above discussion, the petition under 37 CFR 1.181 is granted, the June 3, 2022 Notice of Abandonment is hereby vacated and the holding of abandonment withdrawn.  

After the mailing of this decision, the application will be referred to Technology Center G.A.U. 1618 in order to re-mail the final Office action of October 19, 2021. The period for reply will run from the date the October 19, 2021 final Office action is re-mailed.

Telephone inquiries concerning this decision should be directed the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET